552 F. Supp. 619 (1982)
James B. STANLEY, Plaintiff,
v.
CENTRAL INTELLIGENCE AGENCY, United States Department of Defense, United States Army, United States of America, Unknown Individual Federal Agents and Officers, Defendants.
Civ. A. No. 78-8141-CIV-JAG.
United States District Court, S.D. Florida, N.D.
November 9, 1982.
John F. Romano, Cone, Wagner, Nugent, Johnson & McKeown, West Palm Beach, Fla., for plaintiff.
Alan Mishael, Trial Atty., Torts Branch, Civ. Div., U.S. Dept. of Justice, Washington, D.C., for defendants.

ORDER
GONZALEZ, District Judge.
This matter having been opened to the Court by the United States' Motion For Partial Final Judgment and Suggestion Of Interest.
And the Court having considered the United States' Motion for Partial Final Judgment and Suggestion Of Interest, and further, having reviewed the United States' previously-filed Motion to Dismiss or in the Alternative for Summary Judgment and Plaintiff's Opposition thereto, and further, having reconsidered this Court's Order of October 15, 1982, 549 F. Supp. 327,
And the Court having found and determined that the United States' Motion For Partial Final Judgment and Suggestion Of Interest are well taken,
IT IS on this 9th day of November, 1982, ORDERED:
That there is no just reason for delay in expressly directing the entry of judgment in favor of the United States and that such relief is HEREBY GRANTED and it is
FURTHER ORDERED that the clerk enter final judgment in favor of the United States forthwith, and it is
*620 FURTHER ORDERED that this Court's October 15, 1982 Order ruling on plaintiff's claims against individual defendants is hereby vacated and withdrawn; and it is
FURTHER ORDERED that unless plaintiff identifies and serves at least one individual defendant by his correct name within ninety (90) days, claims against individual defendants shall be dismissed on the Court's own motion.